OPINION
By THE COURT
Submitted on motion of defendant in error to dismiss the petition in error for failure to file brief under Rule 8, Rules of Practice, Court of Appeals.
We are disposed to enforce Rule 8 in all instances wherein failure to observe it will cause unnecessary or unreasonable delay in the presentation and disposition of cases. However, from the facts appearing in the memorandum of plaintiff in error against the motion, we are of opinion that the rule should not be strictly interpreted against the plaintiff in error for the reasons set forth in the memorandum, and particularly because no dejay will result in the presentation and disposition of this case; nor will defendant in error, because of the time extended to plaintiff in error to file brief, be unduly hurried in preparing and filing his brief in time to have this case heard at the fall term of this court.
Motion overruled. Plaintiff given ten days to file brief.
HORNBECK, PJ, KUNKLE and BARNES. JJ, concur.